Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-2002

Comm Workers of Amer v. NJ Dept Personnel
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3408




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Comm Workers of Amer v. NJ Dept Personnel" (2002). 2002 Decisions. Paper 436.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/436


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                           NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                             No. 01-3408


           COMMUNICATIONS WORKERS OF AMERICA, AFL-CIO,
                                             Appellant

                                 and

       LOCAL 1033 OF THE COMMUNICATIONS WORKERS OF AMERICA,
    CHERYL TOBIN, BESSIE DELEON, REGINA JACKSON, ARUN KAUSHAL

                                  v.

                NEW JERSEY DEPARTMENT OF PERSONNEL and
                          MERIT SYSTEM BOARD



         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                       D.C. No. 99-cv-3329
          District Judge: Honorable Mary Little Cooper


              Submitted Under Third Circuit LAR 34.1(a)
                            July 12, 2002



Before: SCIRICA and GREENBERG, Circuit Judges, and FULLAM,* District Judge

                    (Opinion Filed: July 25, 2002)


*The Honorable John P. Fullam, Senior District Judge of the Eastern District of Pennsylvania,
sitting by designation.



                               OPINION


PER CURIAM:

          Appellant Communications Workers of America, AFL-CIO ("the
National") brought a racial discrimination case against the appellee, New Jersey
Department of Personnel, challenging a "Performance Assessment Review" program
used by appellee in making personnel decisions. In 1999, after certain changes were
made in the program in question, the parties settled their differences and, in January
2000, submitted a stipulation of settlement to the district court. Before that stipulation
was approved or acted upon in any way, a local union and certain of its members ("the
Local") sought to intervene in the action in opposition to the proposed settlement. The
district court permitted intervention, and the Local filed its separate complaint asserting
claims for damages on behalf of its members. The National had opposed intervention by
the Local, but, after intervention was permitted, notified the district court that the
National no longer consented to the proposed settlement. The National also filed a
motion to amend its complaint, to include claims for damages.
          The appellee filed a motion to dismiss the Local’s complaint as time-
barred, opposed the National’s attempt to amend its complaint, and filed a motion to
enforce the settlement agreement. In May 2001, the district court entered an order
dismissing the Local’s complaint as time-barred. In August 2001, the district court
granted appellee’s motion to enforce the settlement agreement, and dismissed as moot the
National’s motion for leave to amend its complaint. Both the National and the Local
filed appeals which, in the aggregate, appealed from both orders. The Local’s appeal
was heard by another panel of this court, and was disposed of in a published opinion,
Communications of America v. New Jersey Department of Personnel, 282 F.3d 213 (3d
Cir. 2002). The Court affirmed the dismissal of the Local’s complaint and also upheld
the district court’s order enforcing the settlement agreement. In a footnote, the Court
stated:
                    "3. The National also separately appealed from the order
          enforcing the settlement agreement but withdrew from this
          appeal on the eve of oral argument scheduled in this court.
          However, the National continues to maintain its separate
          appeal from the August 2001 order."

          Since the National did not actually participate in the earlier appeal, and
since the Local union was not a party to the settlement agreement and had been dismissed
from the case, the panel’s discussion of the enforcement of the settlement constitutes
dictum, and does not relieve us of the obligation to decide whether the present appeal,
i.e., whether the district court was correct in requiring the National to comply with the
settlement agreement. Neither party to the present appeal contends that the panel’s
decision is binding, as to the enforcement issue.
          On the merits, we have no difficulty in concluding that the district court
properly enforced the settlement agreement. Appellant’s argument that, since the district
court never reserved jurisdiction to enforce the settlement agreement, it lacked
jurisdiction to do so, is incorrect. That doctrine applies only to post-judgment
applications for enforcement. In the present case, the litigation was still pending before
the district court; the district court never lost jurisdiction over the litigation. And since
undisputed that the appellant and the appellee, who were the only parties to the lawsuit at
the time, repeatedly informed the district court that the case was settled, and submitted a
stipulation of settlement, the court’s later conclusion that the parties had indeed settled
the case is not surprising. The district court acted properly in enforcing the settlement
agreement, and dismissing the action pursuant to that agreement. The court also acted
properly in concluding that the dismissal of the action rendered moot appellant’s
application for leave to amend the complaint.
          The order appealed from will be affirmed.